The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/22 has been entered. 
Response to Amendment
	The Examiner acknowledges the amendments and remarks filed on 5/11/22. Claims 1, 4, 13, and 16 have been canceled.  Claim 15 has been amended. Claims 2, 3, 5-12, 14, 15, and 17 are pending rejection below.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 2, 3, 5-12, 14, 15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide USPN_4052525 in view of Imaizumi JP_63027516_A (see English translation) and Bergeret-Richaud WO_2012038441_A1.
1.	Regarding Claims 2, 3, 5, 6, and 15, Ide discloses a multi-layer (corresponds to claimed multi-stage) structure polymer composition (Title) comprising an elastomeric polymer layer that preferably has a glass transition temperature of -30°C or lower and has 80 to 100 pbw of alkyl acrylate and 0.1 to 10 pbw of a polyfunctional monomer (Abstract) which can crosslink (corresponds to claimed cross-linking and/or graft-linking monomers) (column 4, lines 9-15) such as 1,3-butylene glycol dimethacrylate (corresponds to claimed butanediol diacrylate) (column 4, lines 9-14), ethylene glycol dimethacrylate (Claim 7), allyl (meth)acrylate, and/or diallyl maleate (Claim 11) which together results in said elastomeric polymer layer corresponding to Applicants’ claimed crosslinked core.  Furthermore, Ide discloses that adjacent to said elastomeric layer (corresponds to claimed crosslinked core) can be an intermediate layer (column 1, lines 10-17) that comprises 10 to 90 pbw of an alkyl acrylate, and 0.1 to 10 pbw of a polyfunctional monomer (Abstract) which can crosslink (corresponds to claimed cross-linking and/or graft-linking monomers) (column 4, lines 9-15) such as 1,3-butylene glycol dimethacrylate (corresponds to claimed butanediol diacrylate) (column 4, lines 9-14), ethylene glycol dimethacrylate (Claim 7), allyl (meth)acrylate, and/or diallyl maleate (Claim 11) wherein said intermediate layer(s) have a compositional gradient (column 4, lines 60-68).  Also, Ide discloses that adjacent to said intermediate layer (corresponds to claimed intermediate layer) on the side opposite to said elastomeric layer (corresponds to claimed crosslinked core), lies an outermost layer (corresponds to claimed outermost layer) that has a glass transition temperature of 50°C or higher and has 51 to 100 pbw of an alkyl methacrylate (Abstract), “preferably” (which indicates it may not be used thus meeting the “0” weight percent units limitation in instant Claim 15) a chain transfer agent (column 5, lines 55-57).  Lastly, Ide discloses forming a film or sheet (column 2, lines 28-33) and further discloses using emulsion polymerization using latex particles (Ide:  column 6, lines 17-24 and Table 5).
2.	However, Ide does not explicitly disclose having the claimed glass transition temperature range for the compositional gradient in its intermediate layer.  It should be noted that Ide discloses using its material in weather-resistant molding applications (column 1, lines 18-38) and for impact resistance (column 1, lines 5-6). Also, Ide does not disclose the claimed particle size range.
3.	Imaizumi discloses a highly-weather and impact-resistant acrylic resin composite material (Title) used in outdoor molded articles wherein said composite is multi-layered and each layer comprising alkyl acrylate (Abstract).  Specifically, Imaizumi discloses that its middle third layer (corresponds to intermediate layer) can be made of at least 50 wt% of methyl methacrylate along with a monomer mixture comprising polyfunctional graft monomer (corresponds to grant-linking monomer) and polyethylene glycol diacrylate wherein its composition changes from one side having a glass transition of below 25°C to an opposing side having a glass transition temperature of 25°C or higher (last two paragraphs of Page 2 and first paragraph of Page 3) and preferably below 0°C (1st paragraph on Page 11).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Imaizumi discloses that it’s known that this improves impact and weather resistance (1st paragraph of Page 12).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositional gradient of the intermediate layer, of Ide, by having the compositional gradient transition between the Tg of the compositional gradient of the intermediate layer, of Imaizumi.  One of ordinary skill in the art would have been motivated in doing so in order to obtain improvement in weather resistance and impact resistance in its outdoor molding applications.
5.	Bergeret-Richaud discloses an impact modifier composition that is “widely used to improve the impact strength for thermoplastics” (Page 1, Lines 17-18) and can perform “better than the nowadays-available standard impact modifiers” (Page 2, Lines 17-19).  Bergeret-Richaud discloses that there is an optimal average particle size in order to have the highest impact strength for a given quantity of added impact modifier particles (Page 2, Lines 4-9).  Furthermore, Bergeret-Richaud discloses that the particle size is most preferably between 150 nm and 350 nm (Page 6, Lines 4-17), which specifically encompasses Applicants’ claimed range in instant Claim 15. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the particle size, of Ide, by using the range disclosed in Bergeret-Richaud.  One of ordinary skill in the art would have been motivated in doing so in order to obtain better impact strength as disclosed by Bergeret-Richaud.
7.	Finally, Ide in view of Imaizumi and Bergeret-Richaud suggests having an elongation at break of up to 197% (Ide:  Table 3).  Given the similarities, it would be expected for the film of the applied art to be able to have the claimed modulus and elongation at break.  Applicants have not indicated criticality such that these values would be unexpected and surprising.  Also, it would be expected for it to inherently not contain any distinct compositional boundaries between the layers of its intermediate region for the same reason.
8.	Regarding Claims 7-12, Ide in view of Imaizumi and Bergeret-Richaud suggests that the alkyl acrylate of its elastomer layer (corresponds to claimed crosslinked core) can be butyl acrylate (Ide:  column 4, lines 43-48) and the alkyl methacrylate of said intermediate layer and outermost layer can be butyl (meth)acrylate and methyl methacrylate (Ide:  column 3, lines 20-34 and column 5, lines 10-14).  The claimed percentages of instant Claims 10-12 have already been taught above.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
9.	Regarding Claim 14, Ide in view of Imaizumi and Bergeret-Richaud suggests using a alkyl methacrylate having a weight-average molecular weight of greater than 60,000 in its 5th layer (corresponds to outermost layer) (Imaizumi:  last paragraph of Page 13) from the viewpoint of flow molding property, mechanical strength, and impact resistance.
10.	Regarding Claim 17, Ide in view of Imaizumi and Bergeret-Richaud suggests having a 100 micron film (3.9 mils) (Ide:  column 12, lines 13-15).  Ide further discloses throughout its disclosure that its film has excellent and high transparency.
Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive. 
Applicants state: “For the purposes of progressing prosecution, Applicant has further amended claim 1 to specify the particle size from 170 to 250 nm. As noted by the Office, and Bergeret-Richaud discloses that the particle size is advantageously 20 nm, 30 nm, 50 nm, or less than 1 micron. The claimed invention is substantially outside this range and cannot be said to be within or adjacent to the range disclosed in Bergeret-Richaud. For at least this reason, the claimed invention is patentable over the cited references and Applicant respectfully requests withdrawal of the rejection.”
The Examiner respectfully submits that Bergeret-Richaud discloses that the particle size is most preferably between 150 nm and 350 nm (Page 6, Lines 4-17), which specifically encompasses Applicants’ claimed range in instant Claim 15. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the particle size, of Ide, by using the range disclosed in Bergeret-Richaud.  One of ordinary skill in the art would have been motivated in doing so in order to obtain better impact strength as disclosed by Bergeret-Richaud.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 11, 2022